Citation Nr: 1714275	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-18 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for depression.

2.  Entitlement to service connection for bilateral arthritis of the knees and legs.

3.  Entitlement to service connection for a right leg and foot disability, claimed as pain, cramping, and numbness.

4.  Entitlement to service connection for a left foot disability, to include arthritis, hammertoes and bunions.

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service connected lumbar disc disease.

6.  Entitlement to service connection for cluster headaches, to include as secondary to a service connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Louis D. Turco, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at a November 2016 videoconference hearing, and a transcript of this hearing is of record.  
 
The issues of entitlement to service connection for depressive disorder, a left foot disability, a cervical spine disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2003 RO decision denied entitlement to service connection for depressive disorder; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the August 2003 RO decision is new and material.

3.  The Veteran's bilateral knee arthritis was permanently aggravated by his service connected lumbar disc disease.

4.  The Veteran has a diagnosis of radiculopathy affecting the right lower extremity secondary to his service connected lumbar disc disease.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision that denied entitlement to service connection for depressive disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the August 2003 rating decision, and the Veteran's claims for entitlement to service connection for a depressive disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for bilateral knee arthritis have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

4.  The criteria for entitlement to service connection for right lower extremity radiculopathy, claimed as right leg pain, cramping, and numbness, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for depression was denied in an August 2003 RO decision; the Veteran did not appeal.  In December 2009, the Veteran filed new claim.  The RO determined that the Veteran had not submitted new and material evidence and declined to reopen his claim; the Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans' Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.   

Here, the Veteran's original claim was denied because the RO determined that there was no evidence the Veteran's current depressive disorder was related to his military service or his service connected disabilities.  Thus, to be new and material, evidence received since the August 2003 RO decision must show a relationship between the Veteran's psychiatric complaints and service.

At his hearing, the Veteran testified that he is depressed because of the pain and limitations that he suffers due to his service connected disability.  VA treatment records show that at an April 2011 VA Mental Health Consult, the Veteran complained of depression due to chronic pain, claiming that two months ago, he was so distressed he had suicidal ideations.  The Veteran was diagnosed with depressive disorder, nos.  While the Veteran's treatment provider did not offer an opinion concerning the etiology of this condition, given the Veteran's stated reason for seeking treatment, a reasonable inference is that it was related to the Veteran's service.  The Board concludes that the above evidence at least triggers VA's duty to assist by providing a medical examination that clarifies the etiology of the Veteran's depression and the Veteran's claim for a depressive disorder is reopened.  The issue of entitlement to service connection for a depressive disorder is addressed below in the Remand portion of the opinion.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2016).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Bilateral Knee Disability

VA outpatient treatment records show that the Veteran has a current diagnosis of bilateral knee arthritis.  In May 2014, the Veteran's private orthopedist, Dr. B.S., opined that the Veteran's bilateral knee disability was aggravated by his service connected lumbar disc disease.  He explained that "[The Veteran] does not have a normal gait and that puts extra pressure on his knees which will most definitely accelerate his arthritis process."

As the Veteran has a current bilateral knee disability that has been permanently aggravated by a service connected disability, entitlement to service connection for this condition is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Right Lower Extremity Disability

The Veteran is also seeking entitlement to service connection for a disability of the right leg and foot, which he has described as pain, cramping, and numbness affecting the right lower extremity.

A May 2014 treatment record from the Veteran's orthopedist, Dr. B.S., notes that he has decreased sensation in the anterior lateral aspect of the right leg and foot, as well as weakness to dorsiflexion the right ankle and toe extensors.  He was diagnosed with right leg radiculopathy secondary to his service connected lumbar spine disability.   Accordingly, entitlement to service connection for right lower extremity radiculopathy is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is either remanding or granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for depressive disorder is reopened.

Service connection for bilateral knee arthritis is granted.

Service connection for right lower extremity radiculopathy is granted.


REMAND

While the Board regrets any further delay in adjudicating the Veteran's claim, unfortunately further development is required on several issues.

Depression

The Veteran is seeking entitlement to service connection for depression, which he contends is secondary to his service connected physical disabilities.  While VA outpatient treatment records show that the Veteran's has been diagnosed with and treated for depressive disorder, nos, during the period on appeal, the exact cause of this condition is unclear.

The Veteran was not diagnosed with or treated for an acquired psychiatric disability in service, but service treatment records show that on a Report of Medical History completed at enlistment, the Veteran reported a "history of depression or excessive worry."  No psychiatric condition was noted by the examining physician at that time.  At his separation physical in October 1967, the Veteran checked the boxes for frequent trouble sleeping, frequent terrifying nightmares, depression or excessive worry, nervous trouble of any sort, and excessive drinking on the Report of Medical History.  However, once again, no psychiatric condition was noted on examination.

VA outpatient treatment records show treatment for depression during the period on appeal, but the Veteran has offered differing accounts of why he is depressed.  At an April 2011 VA Mental Health Consult, the Veteran complained of depression due to chronic pain, claiming that two months ago, he was so distressed he had suicidal ideations.  However, he also complained of increasing financial instability.  At a January 2016 VA Geriatric Evaluation and Management Consult, the Veteran reported feeling depressed due to living alone, as well as being estranged from his daughter.  

On remand, the Board finds that a VA examination is required to clarify whether it is at least as likely as not the Veteran's depressive disorder was caused or permanently aggravated by his active military service, to include chronic pain due to his service connected disabilities.

Left Foot Disability

The Veteran is also seeking entitlement to service connection for a left foot disability, to include arthritis, hammertoes, and bunions.  

The record reflects that in September 2008, the Veteran underwent a bunionectomy, as well as surgery to correct hammertoes on the left foot.  An x-ray of the foot shows degenerative changes.  

In April 2010, a VA examiner opined that it is less likely than not the Veteran's left foot problems are related to treatment for a left plantar tyloma (callous) in service; however, the examiner did not address the Veteran's contention that his left foot disability was caused or permanently aggravated by his service connected lumbar disc disease.  

On remand, the Veteran should be afforded a new VA examination to address whether it is at least as likely as not the Veteran's one or more of the Veteran's left foot disabilities was caused or permanently aggravated by the Veteran's active military service, to include whether the Veteran's left foot problems were caused or permanently aggravated by the Veteran's service connected disabilities to include lumbar degenerative disc disease, right lower extremity radiculopoathy, and bilateral knee arthritis.  

Cervical Spine Disability

The Veteran is also seeking entitlement to service connection for a cervical spine disability.  

He has a current diagnosis of degenerative disc disease of the cervical spine.  

In April 2010, a VA examiner offered an unclear opinion in which she concluded that the Veteran's stiff neck was not caused by his service connected lumbar disc disease because it was the result of cervical degenerative disc disease, but then failed to offer any opinion regarding the etiology of this condition.  She further stated that the Veteran's stiff neck was not permanently aggravated by his lumbar spine disability because the Veteran did not have a diagnosis of a stiff neck.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board notes that a claim for a "stiff neck" reasonably encompasses any disability of the neck or cervical spine.  Therefore, on remand, the Board must be afforded a new VA examination to address whether it is at least as likely as not the Veteran's cervical spine degenerative disc disease was caused or permanently aggravated by his service connected disabilities.

Headaches

Finally, the Veteran is seeking entitlement to service connection for cluster headaches.  

In April 2010, the VA examiner opined that the Veteran's cluster headaches were not related to service, to include his service connected lumbar disc disease, because the Veteran has no diagnosis of cluster headaches.

However, the Board notes that a January 2012 treatment records from Sebastian River Medical Center notes that the Veteran has a migraine disorder and VA outpatient treatment records note complaints of headaches associated with sinusitis.  At his hearing, the Veteran testified that he would get headaches when his neck gets stiff, suggesting a relationship between his cervical spine disability and his headaches.

As the Board noted above, when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  Thus, the Board finds that the Veteran is seeking service connection for headaches, regardless of the type.  Accordingly, on remand, the Veteran should be afforded a VA neurological evaluation to clarify the type or types of headaches the Veteran suffers from and whether his condition is related to service, to include as secondary to a service connected disability.

Because it is possible that the Veteran's headaches are the result of his cervical spine disability, the Veteran's VA examination of his headaches should not be performed until an opinion regarding the etiology of the Veteran's cervical spine disability has been rendered.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should schedule the Veteran for a VA psychiatric examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether the Veteran's disorder was caused or permanently aggravated by chronic pain due to his service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should also schedule the Veteran for a VA examination of his left foot.  The examiner is asked to identify all disabilities of the left foot. 

For each identified left foot disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether the Veteran's condition was caused or permanently aggravated by the Veteran's service connected disabilities..

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should schedule the Veteran for a VA examination of his cervical spine condition.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's cervical spine disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether the Veteran's condition was caused or permanently aggravated by the Veteran's service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. Finally, after the Veteran's cervical spine examination is completed, the RO should schedule the Veteran for a VA neurological examination of his headaches.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's headache disability had onset in service or was caused or permanently aggravated (worsened) by the Veteran's active military service, to include whether the condition was caused or permanently aggravated by Veteran's service connected disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


